Title: To Thomas Jefferson from Patrick Gibson, 17 June 1805
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 17th. June 1805
                  
                  We have received your favor of the 14th. inclosing Nine hundred & seventy dollars, which shall be applied as you direct—We are with respect 
                  Sir Your ob Servts.
                  
                     Gibson & Jefferson 
                     
                  
               